Citation Nr: 1449051	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-37 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) based on PTSD alone.

3.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000; and from September 2004 to December 2008, including combat service in Iraq and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is presently with the Oakland RO.

In an August 2010 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective December 25, 2008, based on the combined effects of the Veteran's service-connected disabilities.  Because a TDIU, however, is a part of a claim for a higher rating, the Board must adjudicate whether a TDIU is warranted due to the Veteran's PTSD alone.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, in light of the decision s of the United States Court of Appeals for Veterans Claims (Court) in Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to special monthly compensation at the housebound rate.  As such, the Board has identified the issues as stated on the title page.


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of extreme difficulty falling and staying asleep; nightmares and daily intrusive thoughts related to his experiences in Iraq; feelings of detachment; low energy; low libido; poor concentration; ennui; hypervigilance; avoidance of crowds; and feelings of anger, irritability, and apathy throughout the appeal period and his PTSD alone prevents him from securing or following a substantially gainful employment.

2.  In addition to the Veteran's PTSD, effective December 25, 2008, service connection is in effect for headaches, rated as 30 percent disabling, irritable bowel syndrome, rated as 30 percent disabling, right shoulder disability, rated as 10 percent disabling, right knee disability, rated as 10 percent disabling, left big toe disability, rated as 10 percent disabling, right foot plantar fasciitis, rated as 10 percent disabling, traumatic brain injury (TBI), rated as 10 percent disabling, and hypertension, rated as noncompensably disabling.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating higher than 70 percent rating for PTSD are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for a TDIU based solely on PTSD, effective December 25, 2008, have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).

3.  The criteria for special monthly compensation at the housebound rate, effective December 25, 2008, have been met.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.350 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision in March 2009, the RO granted service connection for PTSD and assigned a 70 percent rating effective December 25, 2008.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disorder has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, throughout the appeal period.  

Under the provisions of 38 C.F.R. § 4.130, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See DSM-IV.  

GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  

Service treatment records dating from 2008 confirm that the Veteran was diagnosed with and treated for chronic PTSD, with symptoms that included insomnia; difficulties with mood; waking at night with pounding heart; loss of appetite; and occasional thoughts of suicide.  Psychiatric records indicate that his symptoms, particularly his extreme difficulty sleeping, were not resolved by medication.

On VA PTSD examination in February 2009, the Veteran complained of extreme difficulty falling and staying asleep; nightmares and daily intrusive thoughts related to his experiences in Iraq; feelings of detachment; low energy; low libido; poor concentration; and not having much motivation to do pleasurable activities.  He also reported hypervigilance, avoidance of crowds, and feelings of anger, irritability, and apathy; but denied any suicidal or homicidal thoughts.  The examiner observed that the Veteran's speech was normal and spontaneous and he was oriented to person, place, time, and situation, but affect was depressed and he was at times tearful.  Memory was intact, and there were no delusions, hallucinations, or perceptual disturbances.  Insight and judgment were fair.  Diagnosis was chronic PTSD.  The GAF score was 41.  The examiner added that due to the severity of his PTSD and depression the Veteran would have a difficult time finding gainful employment.  The Veteran was afforded another VA psychiatric examination in October 2010, the findings of which are similar to those noted in the February 2009 VA examination report, particularly with respect to his GAF score and the impact of his psychiatric disability on his ability to secure and follow a substantially gainful occupation.

A.  PTSD 

The Veteran meets the schedular criteria for a 70 percent rating.  Although the preponderance of the evidence shows that his PTSD has not been productive of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name, the evidence shows that he is not able to work due to his PTSD alone.  As such, a TDIU, i.e., a total rating, is warranted for PTSD alone in light of Rice.  

B. SMC 

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

In this case the Board awards the Veteran a TDIU  based solely due to his PTSD.  The Board finds that although his PTSD is not as 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. his PTSD), and has additional service-connected disabilities that are independently rated at 60 percent, the criteria for SMC at the housebound rate were met as of December 25, 2008.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective December 25, 2008.  


ORDER

A disability rating higher than 70 percent for PTSD is denied.

Subject to the law and regulations governing payment of monetary benefits, a TDIU based on PTSD alone is granted effective December 25, 2008.

Subject to the law and regulations governing payment of monetary benefits, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective December 25, 2008.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


